Title: From John Adams to Jonathan Williams, 11 March 1813
From: Adams, John
To: Williams, Jonathan



Dr Sir
Quincy March 11. 1813

I have, just now received your favour of the 6th. Who, pray, has injured the Character of Commodore John Paul Jones? and in what manner?
It would give me Pleasure to furnish any Evidence in my Power in vindication of his Character against any Injury: but I have no recollection of any Acknowledgement of Jones himself, that his Surname was Paul, though I remember that the English Publications called him John Paul. The Letter therefore which you Suppose was written to me from Nantes must I presume have been written to The Commissioners Franklin Deane and Lee, before my Arrival at Passi, or to Dr Franklin after the Dissolution of the Commission to Franklin, Lee and Adams. All Letters to the Commissioners were left in the Possession of Dr Franklin and may no doubt be found among his Papers.
Of his Letter to Lady Selkirk after his Capture of the Drake I have no Copy. It was published in most of the Journals of the Day. He was appointed first Lieutenant, in the Navy on the 22d of December 1775 as you will find in the Journal of Congress.
The Commissioners had a great deal of Trouble with the disputes between him and all his Crew, headed by Lieutenant Simpson; and Dr Franklin afterwards with those between him and Captain Landais of the Alliance; but who were in the right, I never had the means of judging. With much Esteem and regard / I am Sir your most obedient Servant 
John Adams